Case 4:21-mj-00557-SH Document 1 Filed in USDC ND/OK on 08/05/21 Page 1 of 6

&

 

 

AO 91 (Rev. 08/09) Criminal Complaint & g
UNITED STATES DISTRICT CouRT 9S, %
& So, 2
for the Cy
Northern District of Oklahoma
“Lo
United States of America “a4
v.
Case No. ait MY S59-S H
ROBERT WILLIAM FULTON
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 13, 2021 in the county of Tulsa in the
Northern District of Oklahoma, the defendant(s) violated:

Code Section Offense Description

18 U.S.C. §§ 1151, 1153, and 113 Assault with a Dangerous Weapon with Intent to Commit Murder in Indian
(a)(1)

This criminal complaint is based on these facts:
See Attached Affidavit Special Agent Jared P. Benver, FBI!

@ Continued on the attached sheet.

 

Conlainant’s 's signature

    
   
   

ecial Agent Jared P. Benver, FBI
Printed name and title

Sworn to before me and signee ep \

Date: Z\s|a|

City and state: Tulsa, OK United States Magistrate Judge Susan E. Huntsman
Printed name and title

Judge's signature
Case 4:21-mj-00557-SH Document 1 Filed in USDC ND/OK on 08/05/21 Page 2 of 6

Affidavit in Support of a Complaint and Arrest Warrant
in the Northern District of Oklahoma

I, Jared P. Benver, being duly sworn under oath, do hereby depose and state:
INTRODUCTION

1. Tama Special Agent of the Federal Bureau of Investigation (“FBI”) and
have been since January, 2021. Prior to being employed as an FBI Special Agent, I
served in the FBI as an Operational Support Technician for approximately three years
supporting investigations in gang related matters and Indian Country investigations.
As a Special Agent, I attended and completed the FBI Academy in 2020. During this
training, I received detailed academic and practical training in the areas of but not
limited to narcotics enforcement, drug identification, violent crime and gang |
investigations, and other law enforcement and investigative techniques. As a result of
my employment with the FBI, my duties include but are not limited to, the
investigation and enforcement of Title 18, of the United States Code. -

2. The facts and statements in this affidavit are based in part on information
provided by other law enforcement officers and on my personal observations and
training and experience as a Special Agent for the Federal Bureau of Investigation.
This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

3. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe an Indian male known as ROBERT

_ WILLIAM FULTON (DOB xx-xx-1989; SSN xxx-xx-3745) has violated 18 U.S.C.

1
Case 4:21-mj-00557-SH Document 1 Filed in USDC ND/OK on 08/05/21 Page 3 of 6

§§ 1151, 1153, and 113(a)(1) Assault with a Dangerous Weapon with Intent to
Commit Murder in Indian Country. Specifically, that on or about May 13, 2021,
FULTON, an enrolled member of the Muscogee (Creek) Nation, did assault an
individual identified as P. U. with a dangerous weapon when FULTON pointed a
firearm at P.U. and fired several shots, FULTON then used the firearm to hit P. U.’s
head, |

JURISDICTION

4,.The Assault with a Dangerous Weapon occurred at P.U.’s residence
located at 706 North Yorktown Avenue, Tulsa, Oklahoma, which is within the
Northern District of Oklahoma and within “Indian Country,” as that term is
defined under 18 U.S.C. § 1151. More specifically, the facts and circumstances
occurred within Indian Country, to wit the Cherokee Nation Reservation.

5. In the early evening of May 13, 2021, ROBERT WILLIAM FULTON,
(DOB: xx/xx/1981, SSN xxx-xx-5479) an enrolled member of the Muscogee
(Creek) Nation, was at P.U.’s residence located at 706 North Yorktown Avenue,
Tulsa, Oklahoma to work on P.U.’s plumbing. FULTON had previously

| worked at P.U.’s residence and had been paid for his services. P.U. referred to
FULTON as “Bobby.” P.U. stated she observed “Bobby” walk outside of her
residence with a box that contained approximately $150.00 worth of plumbing

supplies, she believed was her property. P.U. stated “Bobby” walked to his
Case 4:21-mj-00557-SH Document 1 Filed in USDC ND/OK.on 08/05/21 Page 4 of 6

vehicle, an older Lincoln Town Car, and handed the box to his girlfriend
“Heather Dawn.”

6. P.U. followed “Bobby” outside and asked what he was doing with the
parts. According to P.U., she was on her lawn when she observed “Bobby”

| point a gun at her and shoot three times. Though she was not shot, P.U.
dropped to the ground. P.U. did not know exactly how, but “Bobby” struck her
with the pistol. “Bobby” then entered the vehicle and attempted to drive away.
-P.U. banged on the driver’s window. The vehicle drove out of the driveway

and left Southbound onto Yorktown Ave, then Eastbound on to E. Haskell
Street. |

7. P.U. observed flashes from the shots FULTON fired at her. P.U.
suffered an injury to the top rear portion of her head as a result of FULTON
striking her with the pistol. P.U. did not have a description of the weapon but
stated that she had seen “Bobby” carrying a pistol in the past in a shoulder
holster, and she saw the flashes from the weapon and thought she smelled
sulfur from the shots being fired. Tulsa Police Department did not find any
shell casings at the scene, leading your affiant to believe that the pistol was a
revolver of some kind.

8.Tulsa Police Department spoke with surrounding residents and verified
with other witnesses that night that they heard two gunshots the night of the

assault.
Case 4:21-mj-00557-SH Document 1 Filed in USDC ND/OK on 08/05/21 Page 5 of 6

9. On May 20, 2021, Tulsa Police Department showed a photo line up to
P.U. in order to identify FULTON. P.U. was able to successfully identify
FULTON from the line up as the man who shot at her and struck her with a
pistol.

10. All the above described events took place in Indian County in Tulsa,

Oklahoma, in the Northern District of Oklahoma. —
RELEVANT STATUTES
18 U.S.C. § 1151

. Except as otherwise provided in sections 1154 and 1156 of this title, the term “Indian
Country” as used in this chapter, means (a) all land within the limits of any Indian
reservation under the jurisdiction of the United States Government, notwithstanding.
the issuance of any patent, and including rights-of-way running through the
reservation (b) all dependent Indian communities within the borders of the United
States whether within the original or subsequently acquired territory thereof, and
whether or without the limits of the state and (c) all Indian allotments the Indian
titles to which have not been extinguished, including the rights-of-way running
through the same. ,

18 U.S.C. § 1153

Any Indian who commits against the person or property of another Indian or other
person any of the following offenses, namely murder, manslaughter, kidnapping,
maiming, a felony under chapter 109A, incest, a felony under section 113, an assault
against an individual who has not attained the age of 16 years, felony child abuse or
neglect, arson, burglary, robbery, and a felony under section 661 of this title within
the Indian country, shall be subject to the same law and penalties as other persons
committing any of the above offenses, within the exclusive jurisdiction of the United
States.

18 U.S.C.§ 113(a)(1)

(a) Whoever, within the special maritime and territorial jurisdiction of the United
States, is guilty of an assault shall be punished as follows:
(1) Assault with intent to commit murder or a violation of section 2241 or
2242, by a fine under this title, imprisonment for not more than 20 years, or
both.
Case 4:21-mj-00557-SH Document 1 Filed in USDC ND/OK on 08/05/21 Page 6 of 6

CONCLUSION

11. Based on the information set forth in this affidavit, I submit there is
probable cause to believe that ROBERT WILLIAM FULTON has violated 18

U.S.C. Sections 1151, 1153, and 113(a)(1), Assault with a Dangerous Weapon with

Intent to Commit Murder in Indian Coum

Zyudl OAL KL

ARED P. BENVER, SPECIAL AGENT
BUREAU OF INVESTIGATION

Vane
the 5” day of August, 2021.

SUSAN E. Ch Ad

UNITED STATES MAGISTRATE JUDGE
NORTHERN DISTRICT OF OKLAHOMA

 
 
 
 
 

  

Subscribed and sworn to before me
